Case 4:21-cv-00279 Document 1-5 Filed on 01/28/21 in TXSD Page 1 of 4




                  EXHIBIT E
1/1/2021                                                            Company
                                        Case 4:21-cv-00279 Document 1-5     - Raajon
                                                                         Filed     Unocal Lubricantsin TXSD Page 2 of 4
                                                                                      01/28/21


                                                 COMPANY     PRODUCTS     INDUSTRIES    CREATE YOUR OWN FORMULA           CONTACT US




           COMPANY




                 1990
                 HOME  COMPANY




                                        OUR HISTORY
                                        After a popular stint all around the globe for over a century, the Union Oil
                                        Company of California came to India in the year 1990 and collaborated with
                                        Rajgarhia Group, one of India’s 1st transnational conglomerate, to form
                                        Raaj Unocal Lubricants Limited (RULL). The Company was promoted by
                                        stalwarts in the industrial sector who have proved their mettle in their
                                        respective ﬁelds and are recognized worldwide for their contribution to the
                                        industry, mankind, and their vision towards the future. Today, RULL
                                        operations and products are successfully meeting the needs of individual
                                        and institutional customers across automotive, agricultural, industrial,
                                        construction, and marine segments.




                            1890                  1910                      1930                      1950                  1970




https://www.unocalglobal.com/company/                                                                                                  1/3
1/1/2021                                                               Company
                                           Case 4:21-cv-00279 Document 1-5     - Raajon
                                                                            Filed     Unocal Lubricantsin TXSD Page 3 of 4
                                                                                         01/28/21




                      RULL’s ﬁrst plant was established in the year 1990
                      in technical collaboration with Union Oil Company of
                      California (USA) with an installed capacity of
                      1,44,000 K L /P A, making it one of the largest
                      plants at a single location in the country. The plant is
                      spread over an area of 10 acres and is equipped
                      with unique features which facilitate strict quality
                      adherence, minimum exposure of the produce to
                      environment and human touch thereby giving the
                      product a superior quality edge.

                      The plant can blend all Automotive, Industrial,
                      Marine, Specialty Oils, Greases and Aviation Oils in
                      the shortest possible time and the in-house state-of-
                      the-art testing facility enables the plant to adhere to
                      strict quality control.




                                                     Unocal at a Glance



                                            30+                                                          125000+
                                        Of Experience                                                Kl Capacity Per Annum




                                         3000+                                                                 10+
                                        Total Workforce                                               Location All Over India




https://www.unocalglobal.com/company/                                                                                           2/3
1/1/2021                                                            Company
                                        Case 4:21-cv-00279 Document 1-5     - Raajon
                                                                         Filed     Unocal Lubricantsin TXSD Page 4 of 4
                                                                                      01/28/21




                                                                                       UNO MOTTO
                                                                                        At UNOCAL 76, we know about your
                                                                                         ambitions.

                                                                                        We know the joy you feel while watching yet
                                                                                         another milestone getting disappeared in the
                                                                                         rear-view mirror or the fact that you have
                                                                                         advanced another step closer to be with your
                                                                                         near and dear ones.

                                                                                        We also know how hard you and your
                                                                                         machine strive to make all these happen.

                                                                                        That’s why, all our products with their
                                                                                         advanced technologies ensure that your
                                                                                         machine performs super-efﬁciently. And, in
                                                                                         turn, you have time on your side.

                                                                                        After all, we are your partner in progress.




                                                           PRODUCTS                         CAREERS                                   
                                                           INDUSTRIES                       BECOME A DISTRIBUTOR

                                                           WHY UNOCAL                       PRIVATE LABEL

                                                           NEWS & UPDATES                   MANUFACTURING

                                                           CONTACT US



              Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                 Developed by Abacus Desk




https://www.unocalglobal.com/company/                                                                                                          3/3
